internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc dom p si 7-plr-114040-99 date date legend testamentary_trust decedent a b c son son daughter d e f state g plr-114040-99 company spouse h bank foundation trust a_trust b_trust c i grandson granddaughter plr-114040-99 j court k l dear sir or madam in a letter dated you requested a ruling concerning the generation-skipping_transfer gst tax consequences of the partition and the modification and clarification of the administrative provisions of the testamentary_trust a grandfathered trust this letter responds to your request the information submitted and the representations made are summarized as follows decedent executed a will on a and a codicil to the will on b decedent died in c survived by son son and daughter decedent’s will established the testamentary_trust for the benefit of decedent’s descendants the relevant provisions of the testamentary_trust are summarized as follows distribution of income the trustees are to pay the net_income from the testamentary_trust quarterly or more often in their discretion to decedent’s lineal_descendants who are living at the time of the distributions in equal shares per stirpes provided however that in so far as the same is not contrary to law the trustees are to accumulate the income that otherwise would be payable to any person under the age of d years and thereupon add the income to the corpus or principal of the testamentary_trust multiply trusts in order to facilitate their accounting record keeping and segregation of assets the trustees on receiving the testamentary_trust property from decedent’s executors are to create as many trusts as there are at that time children of decedent living and deceased children of decedent who are then survived by descendants wherever in decedent’s will decedent provides for the designation of successor trustees by a majority of the income beneficiaries who are adults with respect to the trust it is decedent’s will that such action be effective only if taken by a majority of the adults then entitled to receive income from the several trusts under decedent’s will or if only plr-114040-99 one such adult then that one and that the designation is to apply to each trust to the end that at all times the same trustees are to act for each of the trusts termination of trust the testamentary_trust is to terminate on the first to happen of the following two events e years after the death of the survivor among all of decedent’s lineal_descendants who are living at the time of decedent’s death and the death of the survivor among all of decedent’s lineal_descendants regardless of when the lineal_descendants were born distribution on termination on the final termination of the testamentary_trust the principal is to be paid to decedent’s then living lineal_descendants in equal share per stirpes or if at the time of the termination of the testamentary_trust decedent has no lineal_descendants then living the trustees are to pay turn over and deliver all of the testamentary_trust property in their hands as follows f thereof to decedent’s heirs at law according to the statutes of descent and distribution of state as though decedent had died on the date of the termination of the testamentary_trust and the remaining g thereof to bank in trust for foundation successor corporate trustee in the event of the merger consolidation or sale of substantially_all of its assets by company to or with another bank or trust company authorized to carry on a_trust business the merged consolidated or purchasing company thereupon is to become the corporate trustee spouse or if spouse is then deceased or has renounced his right to name a successor corporate trustee a majority of the adults then entitled to receive income from the testamentary_trust or if only one then that one may at any time or times by instrument in writing delivered to the then corporate trustee name a successor corporate trustee and may change any designation of a successor corporate trustee previously made prior to the time when the corporate trustee has become corporate trustee of the testamentary_trust provided that the successor corporate trustee is a bank or trust company that is authorized to carry on a_trust business in one or more states of the united_states and has a capital surplus and undivided profits of not less than h in the event that the then corporate trustee resigns is removed or fails or ceases to serve for any reason the successor corporate trustee named in the manner provided in this paragraph is to succeed to all the powers and duties of the original corporate trustee successor individual trustee plr-114040-99 spouse or if spouse is then deceased or has renounced his right to name a successor individual trustee a majority of the adults then entitled to receive income from the testamentary_trust or if only one then that one may at any time or times by instrument in writing delivered to the then individual trustee name a successor individual trustee and may change any designation of a successor individual trustee previously made prior to the time when the individual trustee has become individual trustee of the testamentary_trust in the event that the then individual trustee resigns is removed or fails or ceases to serve for any reason the successor individual trustee named in the manner provided in this paragraph is to succeed to all the powers and duties of the original individual trustee if no successor individual trustee is named pursuant to the provisions of this paragraph the corporate trustee is to serve as the sole trustee with all the powers and duties provided for the trustee until such time as an individual trustee is named pursuant to this paragraph to serve with the corporate trustee since the initial funding of the testamentary_trust it has been administered as three separate trusts trust a for the benefit of son and his descendants trust b for the benefit of son and his descendants and trust c for the benefit of daughter and her descendants collectively the trusts each trust has its own taxpayer_identification_number and files its own fiduciary income_tax return son died in i and his children grandson and granddaughter currently receive the income from trust a by representation each of grandson and granddaughter has reached the age of d therefore no trust a income is currently being accumulated over the years the relationships among the income beneficiaries of the trusts have deteriorated until j the trusts were administered by the same corporate trustee the income beneficiaries of the trusts requested the resignation of the corporate trustee but could not come to a majority agreement concerning the naming of a successor corporate trustee because decedent’s will does not authorize the income beneficiaries to name a different corporate trustee for each separate trust the trustees petitioned the court to give each income_beneficiary the power to name a separate successor corporate trustee for his or her separate trust in addition the trustees petitioned the court to divide trust a between the income beneficiaries grandson and granddaughter the petition also requested the clarification of the terms by which the successor trustees would distribute the trusts’ assets on their termination on k the court issued an order court order dividing trust a between grandson and granddaughter and allowing the income_beneficiary of each trust to appoint a separate successor trustee for his or her respective trust in addition the court ordered that until its termination the testamentary_trust is to consist of four separate trusts trust b for the benefit of son and his descendants trust c for the benefit of daughter and her descendants trust d for the benefit of grandson and his descendants and trust e for the benefit of granddaughter and plr-114040-99 her descendants until these trusts terminate each successor trustee is to administer a_trust by making current income distributions only to the income_beneficiary or his or her respective living lineal_descendants per stirpes it is represented that following the court order it became apparent that the terms for distribution prior to the trust’s termination also needed clarification all interested parties entered into consent and stipulation as to terms governing the distribution of trust assets consent and stipulation the court approved the consent and stipulation on l paragraph of the consent and stipulation provides that each of trust b and trust c collectively the separate trusts and trust d and trust e collectively the sub-trusts will terminate at the same time on the first to occur of the following events a e years after the death of the survivor between son and daughter or b the death of the survivor among all of decedent’s lineal_descendants paragraph of the consent and stipulation provides that on the final termination the assets of each of each separate trust and each sub-trust are to remain separated along the family lines of decedent’s children except as otherwise specifically provided in the consent and stipulation paragraph of the consent and stipulation provides that on final termination the balance of the assets in each separate trust is to be distributed per stirpes to the then-living descendants of the child of decedent for whose benefit the separate trust was created under paragraph of the consent and stipulation on final termination the balance of the assets in each sub-trust is to be distributed to the income_beneficiary of the sub-trust in the event that the income_beneficiary is not then living the balance of the assets is to be distributed to the deceased income beneficiary’s then-living descendants per stirpes or if none the assets are to be distributed per stirpes among the then-living descendants of the deceased income beneficiary’s nearest lineal ancestor who was a descendant of decedent and who has one or more then-living descendants in the event a sub-trust has more than one income_beneficiary the balance of the assets in the sub-trust is to be distributed per stirpes to the then-living lineal_descendants of the beneficiary for whose benefit the sub-trust was created paragraph of the consent and stipulation provides that on the final termination in the event that a child of decedent has no living lineal_descendants the balance of the assets in that child’s separate trust or a sub-trust created therefrom as the case may be is to be distributed to the then-living descendants of decedent per stirpes plr-114040-99 paragraph of the consent and stipulation provides that in the event that no lineal_descendants of decedent are living on the final termination all trust assets are to be distributed pursuant to the distribution on termination section of the testamentary_trust paragraph of the consent and stipulation provides that prior to the final termination the trustee is to pay the income from a separate trust semiannually or more often in its discretion to the child of decedent for whom the separate trust was created paragraph of the consent and stipulation provides that after the death of a child of decedent the trustee is to pay the income from the separate trust semiannually or more often in its discretion to the lineal_descendants of the child who are living at the time of the respective distributions per stirpes subject_to the accumulation of income section of the testamentary_trust notwithstanding the foregoing if a b c one or more of the descendants of a deceased child request the trustee to divide the separate trust into sub-trusts for the descendants the trustee in its discretion considers it advisable to make such a division and the internal_revenue_service issues a favorable private_letter_ruling determining that such a division will not cause the trust to lose its grandfathered exemption from the federal generation-skipping_transfer_tax then the trustee in its discretion may divide the separate trust per stirpes among the then-living descendants of the deceased child each share created for a descendant is to be held and administered as a sub-trust for the benefit of that descendant paragraph of the consent and stipulation provides that in the event that prior to final termination any separate trust ceases to have a current income_beneficiary eg a separate trust’s sole beneficiary dies without then-living lineal_descendants the balance of such trust’s assets is to be divided per stirpes among the then-living lineal_descendants of decedent and the share of such descendant is to be transferred to the separate trust or sub-trust benefitting the descendant paragraph of the consent and stipulation provides that the trustee is to pay the income from a sub-trust semiannually or more often in its discretion to the descendant of decedent for whom the sub-trust was created plr-114040-99 paragraph provides that after the death of the descendant the trustee is to pay the income from a sub-trust semiannually or more often in its discretion to the lineal_descendants of the deceased descendant who are living at the time of the respective distributions per stirpes subject_to the accumulation of income section of the testamentary_trust notwithstanding the foregoing if d e f one or more of the descendants of a deceased descendant request the trustee to divide the sub-trust into further sub-trusts for the descendants the trustee in its discretion considers it advisable to make such a division and the internal_revenue_service issues a favorable private_letter_ruling determining that such a division will not cause the trust to lose its grandfathered exemption from the federal generation-skipping_transfer_tax then the trustee in its discretion may divide the sub-trust per stirpes among the then-living descendants of the deceased descendant each share created for a descendant is to be held and administered as a sub-trust for the benefit of such then-living descendant paragraph of the consent and stipulation provides that in the event that prior to final termination a sub-trust ceases to have a current income_beneficiary eg a sub-trust’s sole income_beneficiary dies without then-living lineal_descendants the balance of the assets of the sub-trust is to be divided per stirpes among the then-living descendants of the deceased income beneficiary’s nearest lineal ancestor who was a descendant of decedent and who has one or more then-living descendants or if none per stirpes among the then-living lineal_descendants of decedent each share created for a then-living descendant is to be transferred to the separate trust or sub-trust benefitting the descendant paragraph of the consent and stipulation provides that each separate trust and each sub-trust need not have the same trustee it is represented that the testamentary_trust was irrevocable on date and there have been no additions actual or constructive to it since that date you have requested the following rulings the proposed partition of trust a will into two sub-trusts for the benefit of grandson and granddaughter will not cause the resulting sub-trusts to be subject_to the gst tax plr-114040-99 the modification and clarification of the administrative provisions of the testamentary_trust will not cause trust a_trust b or trust c to be subject_to the gst tax sec_2601 of the internal_revenue_code imposes a tax on every generation-skipping_transfer made by the transferor to a skip-person sec_26_2601-1 of the generation-skipping_transfer_tax regulations provides that the tax does not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date the rule_of the preceding sentence does not apply to a pro_rata portion of any generation-skipping_transfer under an irrevocable_trust if additions are made to the trust after date sec_26_2601-1 provides that except as provided in sec_26_2601-1 or c any trust in existence on date is considered an irrevocable_trust sec_2611 defines the term generation-skipping_transfer to mean a taxable_distribution a taxable_termination and a direct_skip sec_26_2611-1 provides that a generation-skipping_transfer is an event that is either a direct_skip a taxable_distribution or a taxable_termination the determination as to whether an event is a generation-skipping_transfer is made by reference to the most recent transfer subject_to the estate or gift_tax sec_2612 defines the term direct_skip to mean a transfer subject_to a tax imposed by chapter or of an interest in property to a skip_person sec_2613 defines the term skip_person to mean -- a natural_person assigned to a generation that is two or more generations below the generation assignment of the transferor or a_trust -- a if all interests in such trust are held by skip persons or b if -- i there is no person holding an interest in the trust and ii at no time after the transfer may a distribution including distributions on termination be made from the trust to a non-skip_person plr-114040-99 the testamentary_trust is a generation-skipping_trust because it provides for distributions to more than one generation of beneficiaries below decedent’s generation the testamentary_trust however has been exempt from the gst tax pursuant to sec_26_2601-1 because it was irrevocable on date and there have been no additions actual or constructive to it since that date you have requested a ruling that the partition of trust a into sub-trusts for the benefit of grandson and granddaughter and the proposed modification of the provision relating to the appointment of successor individual trustees of the testamentary_trust will not cause trust a_trust b or trust c to be subject_to the gst tax an amendment to a_trust that was irrevocable on date and thus is exempt from the gst tax will cause the trust to lose its exemption if the amendment modifies or otherwise changes the quality value or timing of any of the powers beneficial interests rights or expectancies originally provided under the terms of the trust a trust's exemption from the gst tax is not affected however by amendments relating to the administration of a_trust based on the information submitted and the representations made the interests of the income beneficiaries under the division of trust a will remain the same and the timing of the termination of the sub-trusts will remain the same consequently the value of the income or corpus interest of each income_beneficiary will not change materially as a result of the division of trust a into two separately administered sub-trusts therefore the division of trust a into two sub-trusts will not change the quality value or timing of any powers beneficial interests rights or expectancies originally provided for under the terms of the testamentary_trust accordingly we conclude that the division of trust a into two sub-trusts will not cause distributions from the sub-trusts to be subject_to gst tax imposed by chapter provided that no additions are made to the sub-trusts after date in addition we conclude that the modification and clarification of the separate trust and the sub-trusts relates to the administration of those trusts and will not modify or otherwise change the quality value or timing of any of the powers beneficial interests rights or expectancies originally provided under the terms of the trust accordingly neither distributions from the separate trusts or the sub-trusts to skip persons nor terminations of interests of non-skip persons in the separate trusts or sub-trusts will be subject_to the gst tax except as ruled above we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions or any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent plr-114040-99 in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative sincerely yours joseph h makurath joseph h makurath senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries
